Citation Nr: 0844879	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The medical evidence of record reflects that the veteran's 
PTSD symptomatology has caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; 
however, the evidence does not reflect that his symptoms have 
caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  VA and 
private treatment records have been obtained, and the veteran 
was provided with an examination for VA purposes.  
Additionally, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The veteran contends that the current severity of his PTSD 
symptoms warrant a higher initial rating.  

As early as an October 1998 VA treatment record, the evidence 
reflects that the veteran sought treatment for his PTSD, 
recounting traumatic experiences in Vietnam and becoming 
tearful when reporting that he had once physically abused his 
first wife.

More recently, a psychological evaluation, compiled after 
evaluation sessions in July and August 2005, reflects that 
the veteran reported constant anxiety and anger, difficulty 
with his memory, flashbacks, occasional disorientation, 
insomnia, and social isolation.  However, the veteran denied 
having any suicidal ideation.  After conducting relevant 
tests, the evaluator opined that the veteran was moderately 
impaired due to his moderate to severe, chronic, delayed-
onset PTSD, noting a Global Assessment of Functioning (GAF) 
of 60.

The veteran underwent another evaluation for VA purposes in 
November 2005.  At that time, the veteran reported feeling 
detached or estranged from others, irritability or outbursts 
of anger resulting in marital difficulties, and persistent 
difficulty concentrating.  The examiner noted that the 
veteran's appearance, hygiene, and behavior were appropriate, 
but the veteran had a flattened effect.  The veteran's 
orientation, communication, and speech were within normal 
limits, and the veteran neither exhibited nor reported any 
delusions, hallucinations, obsessive rituals, or suicidal or 
homicidal ideations.  However, the examiner opined that the 
veteran was unable to establish and maintain effective work 
and social relationships because of his increased social 
isolation.  

Subsequent VA treatment records reflect that the veteran 
completed a six-week VA PTSD program in August 2006.  
Corresponding treatment notes reflect that the veteran was 
able to reduce his anxiety during the course of the program 
and that upon exiting the program, he stated he found the 
program very helpful.  However, an October 2006 treatment 
record reflects the veteran's reports of family problems, 
sleep disturbances, and loss of appetite.  The veteran 
appeared neatly groomed but was tearful during the 
appointment, and he denied any suicidal or homicidal 
ideations.  

A November 2007 VA treatment record reflects that the veteran 
reported feelings of depression and guilt and requested a 
different anti-depressant.  The treating physician noted that 
the veteran was neatly dressed and groomed.  In December 2007 
the veteran underwent another examination for VA purposes.  
The examiner noted that the veteran had inappropriate 
hygiene, and his appearance showed signs of neglect.  He had 
a flattened affect, depressed mood, impaired impulse control, 
restlessness, grossly impaired communication, and poor 
concentration.  However, the veteran did not exhibit any 
delusions, hallucinations, or obsessive rituals.

A March 2008 VA treatment record reflects the veteran's 
report that he gets stressed and angered easily.  An April 
2008 VA treatment record includes a comprehensive mental 
health evaluation.  The evaluator noted that the veteran was 
being evaluated for possible dementia and was a poor 
historian, who deferred to his wife.  He admitted having 
suicidal ideation without any active plans to harm himself, 
and he admitted being physically and verbally abusive of his 
wife.  The veteran also reported decreased appetite and 
hearing voices, but denied hallucinations.  The veteran 
reported being unemployed for the past 10 years and having 
been married three times, with some contact with one of his 
three children.  The veteran's hygiene was noted to be fair, 
and the veteran had mild psychomotor retardation, poor eye 
contact, and depressed affect.  Additionally, the veteran 
received a 5 of 30 score on a Folstein Mini Mental State 
Examination, and the evaluator noted a GAF of 50.  A May 2008 
mental health treatment record reflects the veteran's report 
that he has difficulty staying asleep, isolates himself, and 
is unemployed, and the evaluator noted that the veteran's 
mental status seemed to have improved from his last 
appointment.  However, the veteran appeared depressed and 
anxious, and his flow of thought was slow secondary to his 
anxiety.  His long-term memory cognition was intact, but his 
short-term memory was mildly impaired.  His concentration was 
fair, and his insight was intact, but his judgment was 
limited.  The evaluator noted that the veteran was 
disassociating and had severe PTSD. 

At the veteran's June 2008 Board hearing, the veteran and his 
wife testified that the veteran has been unemployed, with the 
exception of odd jobs, since 1998.  They also testified that 
the veteran is extremely socially isolated, is verbally and 
physically abusive towards his wife (occasionally grabbing 
her during an outburst), has difficulty with his memory, and 
relies heavily on his wife for his care, including his 
personal hygiene.

The Board finds that the veteran's disability picture is more 
accurately reflected by a 70 percent disability rating, 
because the evidence demonstrates that the veteran has severe 
social and occupational impairment.  See 38 C.F.R. § 4.7.  
The veteran has worked only occasionally in approximately the 
past 10 years, working mainly odd jobs that allow him to work 
in relative isolation.  Additionally, he reports that he has 
been married three times, has only infrequent contact with 
one of his three children, and he reports that he is both 
emotionally and physically abusive of his current wife.  In 
1998, the veteran reported having physically abused his first 
wife on one occasion, and during his November 2005 
examination, he reported irritability and outbursts of anger 
causing marital difficulties.  The veteran's medical records 
reflect that he has appeared to have poor hygiene on at least 
one occasion (at his November 2007 examination), and at his 
hearing, both the veteran and his wife testified that without 
prompting from his wife, the veteran's personal hygiene would 
be poor.  In April 2008, the veteran reported having suicidal 
ideation.  Accordingly, the veteran meets several of the 
criteria for a 70 percent rating, as outlined above.

However, the veteran's disability picture does not reflect 
symptomatology entitling him to a 100 percent rating, as the 
veteran has not exhibited total social and occupational 
impairment.  He is able to work odd jobs and has been married 
to his current wife for approximately five years.  Moreover, 
the veteran has never demonstrated gross impairment in 
thought processes or communication, has never demonstrated 
grossly inappropriate behavior, nor has he been deemed to 
have active suicidal or homicidal ideations.  While the 
veteran has demonstrated some difficulty with his memory and 
disorientation, he has never evidenced memory loss of names 
of close relatives, his occupation, or his own name.  
Accordingly, the veteran is not entitled to a rating in 
excess of 70 percent.
ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


